ORDER
PER CURIAM.
Defendant, Mark Morris, appeals from his conviction, after a jury trial, of robbery in the second degree. He was sentenced as a prior, persistent and class X offender to imprisonment for ten years. No jurisprudential purpose would be served by a written opinion on defendant’s direct appeal. *67Defendant’s conviction is affirmed. Rule 30.25(b).
Defendant also appeals the denial of his Rule 29.15 motion after an evidentiary hearing. The judgment of the trial court is based on findings of fact that are not clearly erroneous; no error of law appears. An opinion would have no precedential value. The judgment is affirmed. Rule 84.16(b).
Defendant’s conviction for second degree robbery and denial of defendant’s Rule 29.15 motion are affirmed.